1 Paul Filippi, Sr. is a named party in Plaintiff's original and Amended Complaint; however, he is not identified in the caption of Plaintiff's Second Amended Complaint.
2 By stipulation of the parties in February of 2008, Marion Filippi was substituted as a defendant with her sons, Paul C. Filippi, Steven C. Filippi and Blake A. Filippi.
 AMENDED DECISION
This Amended Decision is being filed to substitute the following section as it appears in the Decision filed on August 15, 2011.
  On page 100, Section IV (6) is to read:
  (6) The Filippis' motion for partial summary judgment as to Smithfield Estates' claims based on adverse or constructive possession is:
    (a) Denied as to Smithfield Estates' claims premised on the acts of the Belchers and Sarah Hayes;
    (b) Granted as to Smithfield Estates' claims premised on the acts of Mr. Conti.
The remaining contents of the original Decision filed on August 15, 2011 remain the same. *Page 1